380 S.E.2d 772 (1989)
324 N.C. 544
STATE of North Carolina.
v.
Vincent Brady ALLEN.
No. 169P89.
Supreme Court of North Carolina.
June 8, 1989.
Vincent Brady Allen, pro se.
Thomas G. Meacham, Jr., Asst. Atty. Gen., for the State.

ORDER
Upon consideration of the petition filed by Defendant in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th day of June 1989."